DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Lindholm et al. (US 2014/0123150 A1) teaches An apparatus comprising: a substrate; (“FIG. 2 illustrates a parallel processing subsystem 112, according to one embodiment of the present disclosure. As shown, parallel processing subsystem 112 includes one or more parallel processing units (PPUs) 202, each of which is coupled to a local parallel processing (PP) memory 204. In general, a parallel processing subsystem includes a number U of PPUs, where U.gtoreq.1. (Herein, multiple instances of like objects are denoted with reference numbers identifying the object and parenthetical numbers identifying the instance where needed.) PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices, such as programmable processors, application specific integrated circuits (ASICs), or memory devices, or in any other technically feasible fashion.” [0029]) Lindholm also teaches logic coupled to the substrate, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, (“PPU 202(0) includes a processing cluster array 230 that includes a number C of general processing clusters (GPCs) 208, where C.gtoreq.1. Each GPC 208 is capable 
Prior art by Khailany et al. (US 2014/0032828 A1) teaches detect a plurality of memory fences in a thread; (“race conditions may be avoided during the copying of the data from the first memory location to the second memory location by utilizing a memory fence instruction. For example, a synchronization identifier may be passed to the memory copy instruction, and the memory fence instruction may be executed after the memory copy instruction.” [0020] “streaming applications may make use of memory fence instructions in different ways, depending on workload characteristics. For example, streaming applications may be written by setting up a buffer in shared memory and may be run with multiple thread arrays per streaming multiprocessor for maximum concurrency. In this way, every thread in a thread array may issue a sequence of non-for each of the detected plurality of memory fences: add a group identifier to a respective plurality of memory operations in the thread that follow the respective memory fence; (“a named barrier such as BAR.SYNC with barrier group IDs may be used, where a barrier group ID may be passed to the memory copy instruction and BAR.SYNC instructions executed later in the thread array may wait for the memory copy instruction to complete before allowing thread execution to continue.” [0038]) Khailany teaches the barrier group ID is passed to the memory copy instruction, the memory copy instruction is a memory operation and barrier group ID is used for the memory operation. Khailany further teaches determine whether the respective plurality of memory operations have completed; and upon completion of the respective plurality of memory operations, (“a named barrier such as BAR.SYNC with barrier group IDs may be used, where a barrier group ID may be passed to the memory copy instruction and BAR.SYNC instructions executed later in the thread array may wait for the memory copy instruction to complete before allowing thread execution to continue.” [0038]) Though the term "track" is not used, Khailany teaches the BAR.SYNC is to synchronize 
However, claims 1-21 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “suspend the respective memory fence to permit further processing of the respective plurality of memory operations;” Claims 8 and 15 are similar in scope to claim 1, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619